Citation Nr: 0805832	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-19 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1942 to May 1945.  
He died in February 1994.  The appellant is his widow.

This appeal arises from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  This appeal came before the 
Board in April 2007; at which time it was remanded for 
evidentiary and procedural development.  


FINDINGS OF FACT

1.  The veteran died in February 1994, and the death 
certificate lists cardiopulmonary arrest with 
electromechanical dissociation as the cause of death; there 
were no other significant conditions contributing to death.  

2.  At the time of his death, service connection was 
established for anxiety neurosis and chronic dermatitis of 
the lower extremities.  

3.  The competent evidence does not establish that the 
veteran's death was causally related to active service or 
that a service-connected disability was either the principal 
or a contributory cause of the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. § 1310, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  She asserts that her 
husband's service-connected disabilities either caused or 
contributed to his death from cardiopulmonary arrest.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice should be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the appellant's application for benefits reflects her 
actual knowledge of the veteran's service connected 
disabilities, and as such, the duty to notify was satisfied 
by way of letters sent to the appellant in July 2004 and 
August 2004 that fully addressed all four notice elements.  
The letters informed the appellant of what evidence was 
required to substantiate the claims for service connection 
for the cause of the veteran's death and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, compliant notice was provided in October 2006. 

VA has a duty to assist in the development of the claim.  
This duty includes assisting in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, VA and private treatment records, 
and the veteran's claim folder was submitted to a VA 
physician for a medical opinion in September 2007.

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, VA and 
private treatment records, lay statements, and a VA medical 
opinion statement.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the appellant or on her behalf. The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, on the claim. Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001). 

Service Connection for the Cause of the Veteran's Death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.
The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a) (2007).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. 38 C.F.R. § 3.312(b) 
(2007).  The service-connected disability will be considered 
a contributory cause of death when it contributed 
substantially or materially to death, it combined to cause 
death, or it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c) (2007).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

The veteran died in February 1994, at the age of 71.  
According to the death certificate, the immediate cause of 
his death was cardiopulmonary arrest due to or as a 
consequence of electromechanical dissociation.  No autopsy 
was performed.  

It is observed no cardiovascular conditions were noted in 
service, and no cardiovascular abnormalities were noted 
during VA examinations performed in March 1946 and February 
1948.  Post-service medical evidence does not show any 
treatment or diagnoses referable to heart disease until a 
1989 cardiac arrest, which occurred approximately forty-four 
years after separation from active service.  In the absence 
of demonstration of continuity of symptomatology following 
service, this is too remote from service to be reasonably 
related to service. See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Further, there is no competent clinical opinion 
of record which relates the veteran's cardiopulmonary arrest 
to service.  As such, a grant of direct service connection is 
not warranted.

As to whether the veteran's service connected disabilities 
(psychiatric and dermatitis) contributed to, or caused his 
death, in written statements submitted to the Board, the 
appellant asserts that the veteran suffered from bad nerves, 
which she believed caused his heart attack.  The appellant 
also alleges that chronic dermatitis on the veteran's lower 
extremities led to poor circulation and organ damage. 

A VA examiner's opinion regarding nexus to service was 
obtained in September 2007.  The examiner noted that the 
veteran sought treatment for increasing shortness of breath 
and chest discomfort in February 1994.  An electrocardiogram 
was obtained to rule out myocardial infarction and the 
veteran was also treated for congestive heart failure.  After 
undergoing a cardiology consultation, unstable angina was 
diagnosed.  The veteran subsequently went into 
cardiorespiratory arrest and attempts at resuscitation were 
unsuccessful.  Upon review of the claim folder, the examiner 
concluded that the veteran's service-connected anxiety 
reaction did not result in cardiopulmonary arrest with 
electromechanical dissociation which caused his death.  The 
examiner noted that medical literature does not support a 
causal relationship between anxiety as a cause of death 
related to cardiopulmonary arrest. 

The Board notes that the VA examiner also believed post 
traumatic stress disorder would have been the more 
appropriate psychiatric diagnosis of the veteran, but he did 
not indicate that characterizing the veteran's disability 
this way would change his conclusion regarding the cause of 
the veteran's death.  

With respect to the contention that dermatitis was linked to 
the veteran's death, there is no medical opinion of record 
which relates the veteran's service-connected chronic 
dermatitis of the lower extremities to his cause of death, or 
that even suggests a relationship between the two.  

In conclusion, the competent evidence of record fails to 
establish service connection for the veteran's fatal 
cardiopulmonary arrest on a direct basis.  Moreover, the 
competent evidence fails to establish that the veteran's 
service-connected disabilities were either the principal or a 
contributory cause of death. As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


